Citation Nr: 1324640	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  12-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Fred Kuhn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's Child



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1941 to September 1945.  He died in October 2009.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim.

The appellant contends that the Veteran's cause of death was related to service.  She believes that his service-connected posttraumatic stress disorder (PTSD) caused or aggravated his heart condition which caused his death.  Review of the record includes letters from the Veteran's primary care provider, Dr. K.M.G., D.O. that indicate a nexus between the Veteran's service-connected PTSD and his heart condition.  Unfortunately, it does not appear that attempts have been made to obtain treatment records from Dr. K.M.G.  VA has a duty to obtain relevant records of treatment from private physicians.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  On remand, the appellant should be asked to complete a release of information for records from Dr. K.M.G. and the RO should attempt to associate these, and any other treatment records identified by the appellant, with the claims file or the Veteran's Virtual VA e-folder.

A review of the December 2011 VA medical opinion shows that it addressed only whether the Veteran's service-connected PTSD significantly contributed to the heart disease that cause his death.  It is unclear from reading this opinion whether or not the examiner considered the possibility that the Veteran's PTSD aggravated his cardiac condition to the point that it hastened his demise.  Therefore, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Ask the appellant to provide any releases necessary for VA to obtain the Veteran's medical records from Dr. K.M.G., D.O.  All records and/or responses received should be associated with the claims file.

2.  Once the above-requested development has been completed, return the claims folder to the examiner who provided the December 2011 opinion so that an addendum opinion can be provided addressing whether it is at least as likely as not (at least a 50% degree of probability) that the service-connected PTSD aggravated his cardiac condition such that it significantly contributed to or hastened his death.  If this examiner is no longer available, forward the claims folder to an appropriate examiner qualified to render the requested opinion.  A complete rationale for the opinion must be provided; if the examiner cannot provide the opinion without resorting to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing the requested actions and any additional notification and/or development deemed warranted, re-adjudicate the claim.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the appellant until she receives further notice.  The purposes of this REMAND are to further develop the record and to the accord the appellant due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



